Exhibit 10.4

 

AECOM

March 11, 2020 

 

 

Michael S. Burke
1999 Avenue of the Stars, Suite 2600

Los Angeles, CA  90071

 

 

Dear Mike:

 

Reference is made to your letter agreement with AECOM (the “Company”) dated as
of November 22, 2019 (the “Succession Letter”).  We are entering into this
letter (this “Extension Letter”) with you in order to set forth our mutual
understanding regarding your continued employment as Chief Executive Officer of
the Company beyond your scheduled separation date on March 9, 2020.  In light of
the current status of the search for your replacement, the board of directors of
the Company (the “Board”) has determined that it is in the best interests of the
Company and its shareholders that you remain employed as Chief Executive Officer
of the Company for a transition period in order to assist the Company as set
forth in this Extension Letter.

 

Extension Period.  You will remain employed as the Chief Executive Officer of
the Company on an at-will basis from and after March 10, 2020 through the first
to occur of (i) the date on which a successor Chief Executive Officer is
appointed by the Board,  and (ii) the date on which your employment terminates
for any reason, whether at the Company’s or your initiative or due to your death
or permanent disability (such earlier date, the “End Date” and the period from
March 10, 2020 through the End Date, referred to herein as the “Extension
Period”).  Unless otherwise agreed, your employment with the Company in all
capacities will terminate automatically on the End Date.

 

Compensation.  While employed during the Extension Period, you will receive (1)
base salary at the rate of $1,500,000 per year payable consistent with the
Company’s ordinary payroll practices for its executives, and (2) benefits and
perquisites consistent with past practice; provided that you will not be
eligible to participate in the Company’s severance plans or policies, including
the Change in Control Severance Policy for Key Executives.

 

Since you did not receive a fiscal year 2020 equity grant in December of 2019
due to your scheduled separation from the Company, as consideration for your
continued employment as Chief Executive Officer of the Company during the
Extension Period, and in recognition of your accomplishments thus far while
serving as Chief Executive Officer of the Company during the 2020 fiscal year,
on the first to occur of the End Date and the date on which fiscal year 2020
annual cash incentive awards are paid to senior executives of the Company in the
ordinary course (and no later than December 31, 2020), subject only to your
execution and the effectiveness of a release substantially in the form attached
as Exhibit A to the Succession Letter (with such modifications as are necessary
to reflect the changed facts and the payments and benefits previously received),
you will receive a cash incentive retention award of $875,000 for each full and
partial month (with such monthly amount to be prorated for any partial month
based on the number of days you are employed in such month during the Extension
Period) of your employment with the Company during the Extension Period (the
“Incentive Retention Award”).  The Incentive Retention Award will be paid to you
in a lump sum in cash on the business day immediately following the effective
date of the release contemplated hereby.

In addition, upon your termination of employment for any reason, you will
receive the following payments and benefits: (1) accrued but unpaid base salary,
PTO (if any) that has been accrued and unused from










 

March 10, 2020 through and including the End Date and any vested benefits; (2)
your outstanding performance earning program awards will be treated consistent
with paragraph 3(b) of Exhibit A to the Succession Letter, and your stock
options will remain exercisable consistent with paragraph 3(b) of Exhibit A of
the Succession Letter; and (3) healthcare benefits consistent with your letter
agreement with the Company dated as of May 8, 2018 (which will survive your
execution of this Extension Letter and any release) and as described in
paragraph 3(d) of Exhibit A of the Succession Letter to commence following your
date of termination of employment.

Attorneys’ Fees.  You shall be reimbursed by the Company promptly following the
date hereof for the documented legal fees you have incurred in connection with
the legal advice and counsel you have received for the negotiation and
documentation of both the Succession Letter and this Extension Letter in an
amount not to exceed $65,000 in the aggregate.

Miscellaneous. All payments hereunder will be subject to applicable employment
and tax withholding.  Nothing contained herein will impact your rights to
receive the payments and benefits under Section 3 of the Release Agreement
between you and the Company, dated as of March 9, 2020.










 

If you agree that this Extension Letter accurately represents our understanding,
please sign and return an executed version of this Extension Letter, which will
become a binding agreement on our receipt.

 

 

 

 

 

Very truly yours,

 

 

 

AECOM

 

 

 

By:

/s/ David Gan

 

Name:

David Gan

 

Title:

Executive Vice President and Chief Legal Officer

Accepted and agreed:

 

 

 

 

 

/s/ Michael S.Burke

 

Michael S. Burke

 

 



